PER CURIAM.
By a petition for a writ of certiorari we are requested to review an interlocutory order of the respondent, Florida Public Service Commission. The record and briefs have been carefully examined and oral arguments have been heard. We have concluded that, inasmuch as the order under review is interlocutory, the petition for certiorari is premature and, therefore, must he denied. Atlantic Coast Line R. Co. v. Carter, Fla., 66 So.2d 480; Florida Motor Lines, Inc. v. Railroad Commission, 100 Fla. 538, 129 So. 876; Wilson v. McCoy Manufacturing Co., Fla., 69 So.2d 659.
It is so ordered.
THORNAL, C. J., and THOMAS, ROBERTS, DREW, O’CONNELL, ERVIN and HOBSON (Retired), JJ., concur.